Title: To George Washington from Francis Corbin, 20 February 1794
From: Corbin, Francis
To: Washington, George


          
            Sir
            Virga. L⟨ane⟩ville Feby 20th 1794
          
          The office of Collector on this River—(Rappohannock) I am told, is vacant. A desire to introduce to the public service a man of long tried worth is
            the best apology I can make to you, who are in the habit of rewarding merit, for my
            requesting your patronage of Mr George Turner. He is desirous to supply the vacancy—and
            he is competent, in Ev’ry way, to the discharge of his Duties should he be gratified
            with the appointment.
          His fidelity and Integrity, during thirty years Service in our family, has Endeared him
            to the whole of it. His Virtues are notorious to the District in which he lives, and
            need not the panegyric of any Individual whatever.
          Permit me to add as a public Consideration, that all the Responsible part of my family
            will become his Securities—so that in case of a delinquency (which is almost impossible)
            the Secretary of the Treasury will have more property to Resort to than he could have
            under the appointment of any other person (who would solicit the office) on this
              River. With Ev’ry Sentiment of Veneration and Esteem I am Sir
            Yr Mo. Obt Servt
          
            Francis Corbin
          
        